DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 12-30 directed to an invention non-elected without traverse.  Accordingly, claims 12-30 been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Fan et al. “Trimetallic oxygen carrier CuFeMnO4, CuFeMn2O4, and CuFe0.5Mn1.4O4 for chemical looping combustion” teaches several trimetallic ferrites for chemical looping combustion of methane, syngas and carbon. The reference also uses bimetallic ferrites as an experiment to compare performances with the trimetallic ferrites oxygen carriers (Abstract). The oxidation and reduction of oxygen carriers with air and CH4 were performed in a fixed-bed reactor (Pg. 6617 section 2.2). CH4 was used for the reducing 4 showed better CLC performance than all eight bimetallic ferrites. Among these eight bimetallic ferrites, NiFe2O4 showed the best CH4 CLC performance, but the performance of CuFeMnO4 was the best overall. The trimetallic Cu-Fe-Mn oxide also exhibits greater stability and was low cost (Pg. 6624, left column, paras 2-8). However, the reference does not teach partial oxidation of methane with the oxygen carrier to produce syngas and a reduced oxygen carrier. Nor would it have been obvious to do so.
Tang et al. US 20160332150 teaches a ferrite catalyst for a methane chemical loop reforming (Abstract). The reference teaches using an alumina supported ferrite catalyst (Para [0002]). The reference also teaches the benefits of using La or Ce to the ferrite for enhanced performance (Para [0054]). The reference teaches the reforming process as a loop comprising a fuel reactor and an air reactor where the ferrite acts as an oxygen carrier and decomposes the methane hydrocarbon fuel (Para [0020]).The fuel reactor combines the ferrite oxygen carrier with the fuel to produce CO by oxidizing the fuel and a reduced oxygen carrier (M). The reduced oxygen carrier is transferred to the air reactor for re-oxidation (Para [0017] and [0032]-[0036]). However, the reference does not use the trimetallic oxygen carrier of the claimed invention and does not use oxygen to oxidize the reduced oxygen carrier. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SYED T IQBAL/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736